— Judgment unanimously affirmed, without costs of this appeal to either party. Memorandum: In affirming the award made by the Trial Judge we disapprove the method of proof employed by claimant. To establish the value of the property taken, the State introduced evidence of *535comparable sales and also the appraisal o£ a qualified expert based upon those sales. However, claimant relied solely upon the opinion of a licensed real estate broker, who gave no supporting data for his opinion, which was based upon none of the scientific approaches to- real estate valuation. Under the facts and circumstances of this case, such an opinion, bolstered only by the background and experience of the expert, is worthy of little consideration. (Cf. Yennock v. State of New York, 23 A D 2d 809; Wood v. State of New York, 23 A D 2d 807; Midcourt Bldrs. Corp. v. State of New York, 24 A D 2d 532.) However,, the court, was not required to accept the valuation of the State’s expert since that appraisal rested upon sales of premises at varying distances from the subject property and in areas which differed somewhat from the area in question. Furthermore, the court personally inspected the premises. In these circumstances, it had the right to arrive at an independent valuation based on its view of the property and the evidence taken concerning its value. (Hazard Lewis Farms v. State of New York, 1 A D 2d 923.) (Appeal from judgment of Court of Claims on a claim for permanent appropriation of realty.)- Present — Bastow, J. P., Goldman,, Henry and Del Vecchio, JJ.